850 F.2d 688Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Louetta BUCHANON, Personal Representative of Virgil F.Buchanon, deceased, Petitioner,v.BENEFITS REVIEW BOARD, UNITED STATES DEPARTMENT OF LABOR;Director, Office of Workers' CompensationPrograms, United States Department ofLabor, Respondents.
No. 87-1204.
United States Court of Appeals, Fourth Circuit.
Argued:  May 4, 1988.Decided:  June 17, 1988.

Ben.Rev.Bd.
AFFIRMED.
On Petition for Review of an Order of the Benefits Review Board.
Robert M. Hodge, for petitioner.
Priscilla Anne Schwab (George R. Salem, Solicitor of Labor;  Donald S. Shire, Associate Solicitor;  Barbara J. Johnson, Counsel for Appellate Litigation, U.S. Department of Labor, Office of the Solicitor, on brief), for respondent.
Before K.K. HALL and WILKINSON, Circuit Judges, and ROBERT R. MERHIGE, Jr., Senior United States District Judge for the Eastern District of Virginia, sitting by designation.
PER CURIAM:


1
Louetta Buchanon, personal representative of the estate of Virgil E. Buchanon, deceased, ("claimant") petitions for review of an order of the Benefits Review Board ("BRB") denying claimant's application for benefits under the Black Lung Benefits Act, 30 U.S.C. Sec. 901 et seq.    Finding the decision to be supported by substantial evidence, we affirm.


2
Buchanon was a former coal mine employee1 who filed a claim for black lung disability benefits on March 26, 1982.  The claim was administratively denied and a hearing was held before an administrative law judge ("ALJ") on June 11, 1985.  The ALJ denied benefits on the basis that the evidence failed to establish the existence of a totally disabling respiratory or pulmonary impairment.  Buchanon appealed to the BRB, which affirmed the ALJ's decision, and this appeal followed.


3
The medical evidence before the ALJ included two positive x-rays and a medical report by Dr. Sachdev, dated April, 1982.  The doctor's report diagnosed bronchitis and coal workers' pneumoconiosis and an AMA Class II cardiorespiratory impairment.  The blood gas study and pulmonary function studies were not qualifying under the regulations.  The ALJ rejected the report of Dr. Sachdev as unreasoned because the objective medical findings did not support the findings of a Class II impairment, and the limitations listed on the doctor's report were the claimant's contentions, not the doctor's observations.  In addition, the ALJ found that the claimant was performing comparable and gainful work at the time of the hearing.


4
Claimant contends that the ALJ improperly substituted his judgment for that of Dr. Sachdev.  Even though claimant concedes that he was not disabled as of the date of the doctor's report, he argues that the ALJ could have inferred total disability as of the date of his claim from the report.  We are not persuaded by these contentions.


5
Upon consideration of the record, briefs, and oral argument, we find that the ALJ's decision is supported by substantial evidence.  We therefore affirm the decision of the BRB denying Buchanon's claim.


6
AFFIRMED.



1
 Claimant worked in the mining industry for approximately twelve years, between 1944 and 1959.  He worked for International Harvester from 1962 until 1985, and died in 1986 from colon cancer